Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000473
                                                         07-NOV-2017
                                                         08:07 AM



                            SCWC-15-0000473

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                  vs.

                     THEODORE KAWIKA KAOHU, JR.,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000473; CR. NO. 11-1-1756)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Circuit Judge Browning, in place of Wilson, J., recused)

          Petitioner/Defendant-Appellant Theodore Kawika Kaohu,

Jr.’s application for writ of certiorari filed on September 29,

2017, is hereby rejected.

          DATED:   Honolulu, Hawai#i, November 7, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ R. Mark Browning